DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are anticipated by claims of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of instant application
Claim 1 of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1)




Claim 8 of instant application
Claim 14 of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1)
A non-transitory computer-readable storage medium storing instructions that when executed by a computer processor perform actions comprising: obtaining, from a user, a user expression in natural language form; for each intent of a plurality of stored possible intents, and for each example expression of pluralities of stored example expressions for the 



Claim 15 of instant application
Claim 14 of copending Application No. 17/005316 (reference application, U.S PG-PUB NO. 20210374353 A1)
An online system comprising: a computer processor; and a non-transitory computer-readable storage medium storing instructions that when executed by the computer processor perform actions comprising: obtaining, from a user, a user expression in natural language form; for each intent of a plurality of stored possible intents, and for each example expression of pluralities of stored example expressions for the possible intents: providing the user expression and the example expression as input to a natural language inference model, and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression; selecting a most applicable intent from 



Claims 2-7, 9-14 and 16-20 are also rejected provisionally on the ground of nonstatutory double patenting as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabel et al (U.S PG-PUB NO. 20140380285 A1).
-Regarding claim 1, Gabel discloses a computer-implemented method for determining user intent ([0068], “Natural language intent inference”) for a user natural language expression through natural language inference (FIGS. 1-3; FIIG. 4, “inferences … natural language intent interpreter”; [0065], :” natural language phrases”; [0066]-[0068]), the computer-implemented method comprising (Gabel: Abstract; FIGS. 1-18): obtaining, from a user, a user expression in natural language form (FIG. 1, user input 102, [0021]-[0022]; [0026], “natural language input”; FIGS. 2-4, 6, 17; [0050]; [0083]); for each intent of a plurality of stored possible intents ([0065], “sets of pre-interpreted natural language phrases with their formal intents”; [0066], “training data”), and for each example expression of pluralities of stored example expressions for the possible intents (FIGS. 1-4; [0025], “objects … representing entities”; [0026]-[0027]; [0032], “network 212 … concept object … action object”; [0034], “registry 223 stores”; [0035], “store 224 … store 226”; [0036], “engine 252 stores … store 238 … housing”; [0037], “action objects”; [0039]; [0044], “span of annotation of natural language … concept objects”; [0050], “intent expressed”; [0153], “planner 215 stores the current best plane”): providing the user expression and the example expression as input to a natural language inference model (Abstract; FIG. 2, planner 214, modeler 240, platform 251, interpreter 254; FIGS. 1, 3-4; [0036]-[0039], [0040], “specific natural language models”; [0041]; [0065], “multiple sources of data to drive its inferences”; [0066]-[0068]), and obtaining from the natural language inference model a score indicating FIGS. 1-4; [0045], “confidence score … annotating … recognize”; [0046], “indicates”; [0047]-[0049]); selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores (FIGS. 1-4;  [0049]; [0050]; [0052], “selecting”); and comparing a score of the selected most applicable intent to a confidence threshold ([0049], “matching threshold … create an plan”; [0055], “score threshold”) to determine whether the intent is representative of the user expression (FIGS. 2, 3; [0050]; [0051], “produced by planning … satisfies the goal within an end user's intent”; [0052]-[0055]; [0057]; [0061]).
	-Regarding claim 8, Gabel discloses a non-transitory computer-readable storage medium (FIG. 18, memory 1804, storage 1806; [0180]-[0181])) storing instructions that when executed by a computer processor perform actions comprising (FIG. 18, [0182]; Abstract; FIGS. 1-17): obtaining, from a user, a user expression in natural language form (FIG. 1, user input 102, [0021]-[0022]; [0026], “natural language input”; FIGS. 2-4, 6, 17; [0050]; [0083]); for each intent of a plurality of stored possible intents ([0065], “sets of pre-interpreted natural language phrases with their formal intents”; [0066], “training data”), and for each example expression of pluralities of stored example expressions for the possible intents (FIGS. 1-4; [0025], “objects … representing entities”; [0026]-[0027]; [0032], “network 212 … concept object … action object”; [0034], “registry 223 stores”; [0035], “store 224 … store 226”; [0036], “engine 252 stores … store 238 … housing”; [0037], “action objects”; [0039]; [0044], “span of annotation of natural language … concept objects”; [0050], “intent expressed”; [0153], “planner 215 stores the current best plane”): Abstract; FIG. 2, planner 214, modeler 240, platform 251, interpreter 254; FIGS. 1, 3-4; [0036]-[0039], [0040], “specific natural language models”; [0041]; [0065], “multiple sources of data to drive its inferences”; [0066]-[0068]), and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression (FIGS. 1-4; [0045], “confidence score … annotating … recognize”; [0046], “indicates”; [0047]-[0049]); selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores (FIGS. 1-4;  [0049]; [0050]; [0052], “selecting”); and comparing a score of the selected most applicable intent to a confidence threshold ([0049], “matching threshold … create an plan”; [0055], “score threshold”) to determine whether the intent is representative of the user expression (FIGS. 2, 3; [0050]; [0051], “produced by planning … satisfies the goal within an end user's intent”; [0052]-[0055]; [0057]; [0061]).
-Regarding claim 15, Gabel discloses an online system comprising (FIG. 2; FIG. 18; [0028]; [0029], “cloud computing system”): a computer processor (FIG. 18, unit 1802, [0179]); and a non-transitory computer-readable storage medium (FIG. 18, memory 1804, storage 1806; [0180]-[0181]) storing instructions that when executed by the computer processor perform actions comprising (FIG. 18, [0182]; Abstract; FIGS. 1-17): obtaining, from a user, a user expression in natural language form (FIG. 1, user input 102, [0021]-[0022]; [0026], “natural language input”; FIGS. 2-4, 6, 17; [0050]; [0083]); for each intent of a plurality of stored possible intents ([0065], “sets of pre-interpreted natural language phrases with their formal intents”; [0066], “training data”), and for each example expression of pluralities of stored example expressions for the possible intents (FIGS. 1-4; [0025], “objects … representing entities”; [0026]-[0027]; [0032], “network 212 … concept object … action object”; [0034], “registry 223 stores”; [0035], “store 224 … store 226”; [0036], “engine 252 stores … store 238 … housing”; [0037], “action objects”; [0039]; [0044], “span of annotation of natural language … concept objects”; [0050], “intent expressed”; [0153], “planner 215 stores the current best plane”): providing the user expression and the example expression as input to a natural language inference model (Abstract; FIG. 2, planner 214, modeler 240, platform 251, interpreter 254; FIGS. 1, 3-4; [0036]-[0039], [0040], “specific natural language models”; [0041]; [0065], “multiple sources of data to drive its inferences”; [0066]-[0068]), and obtaining from the natural language inference model a score indicating whether the user expression textually entails the example expression (FIGS. 1-4; [0045], “confidence score … annotating … recognize”; [0046], “indicates”; [0047]-[0049]); selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores (FIGS. 1-4;  [0049]; [0050]; [0052], “selecting”); and comparing a score of the selected most applicable intent to a confidence threshold ([0049], “matching threshold … create an plan”; [0055], “score threshold”) to determine whether the intent is representative of the user expression (FIGS. 2, 3; [0050]; [0051], “produced by planning … satisfies the goal within an end user's intent”; [0052]-[0055]; [0057]; [0061]).
-Regarding claims 2, 9, and 16, Gabel discloses method of claim 1, non-transitory computer-readable storage medium of claim 8, and system of claim 15.
([0033], “intent … representing … user's desired task or step”; [0050], “represent an end user query”; [0051], “satisfies the goal within an end user's intent”); and responding to the user expression based on the selected most applicable intent (FIGS. 1-4, 11, 17; [0120], “choose to convey … fulfill an end user's intent”; [0049]; [0050], “responding to a user saying … by forming an intent” [0155]).
-Regarding claims 3, 10, and 17, Gabel discloses method of claim 1, non-transitory computer-readable storage medium of claim 8, and system of claim 15.
Gabel further discloses determining that the selected most applicable intent is representative of the user expression ([0033], “intent … representing … user's desired task or step”; [0050], “represent an end user query”; [0051], “satisfies the goal within an end user's intent”); labeling the user expression with the selected most applicable intent ([0074], “labeling”); and training an intent classification model by providing the labeled user expression and other labeled natural language expressions to a supervised learning algorithm ([0037], “training platform 251”; [0039], “annotated training data via machine learning”; [0041]; [0044], “annotation”; [0046]-[0047]; [0083], “training example”; [0103], “training process …  labeled queries”; [0084]-[0088]; [0136], “labels on concepts and actions”; FIGS. 1-4).
-Regarding claims 4, 11, and 18, Gabel discloses method of claim 3, non-transitory computer-readable storage medium of claim 10, and system of claim 17.
Gabel further discloses receiving from a user a natural language expression lacking an intent label ([0045], “without annotation … not annotated”; [0047]); and Abstract; FIG. 2, planner 214, modeler 240, platform 251, interpreter 254; FIGS. 1, 3-4; [0036]-[0039], [0040], “specific natural language models”; [0041]; [0065], “multiple sources of data to drive its inferences”; [0066]-[0068]); and identifying ([0039]; [0045], “able to recognize … when … not annotated”; [0047]; [0049], “identify a match”; [0068], “recognition and understanding”; [0092]; [0117]), as output of the intent classification model, a user intent represented by the received natural language expression (Abstract; FIGS. 1-4; [0021], “forms an intent … creates a plan … outputs”;  [0022]; [0045]-[0048]; [0050]-[0051]; [0063]; [0120]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel et al (U.S PG-PUB NO. 20140380285 A1) in view of Canim et al (U.S PG-PUB NO. 20190236204 A1).
-Regarding claim 5, 12, and 19, Gabel discloses method of claim 1, non-transitory computer-readable storage medium of claim 8, and system of claim 15.
Gabel does teach requesting the additional user input, may be based on an interpretation confidence score which falls below a threshold ([0059]).

In the same field of endeavor, Canim discloses a method for conducting a natural language dialogue between the automatic dialogue system and a user of a client computing device, predicting a user intent associated with the anomaly and generating a response to the user input based on the disambiguated natural language text (Canim: Abstract; FIGS. 1-13). Canim teaches to select most applicable intent that is not representative of the user expression by obtaining from the natural language inference model a second score indicating whether the example expression the textually entails the user expression (Canim: FIG. 1, engines 140, 150; [0035], “weight values … relative ranking/weight of that intent”; FIG. 2; [0037]; [0040]; [0042]; [0128]; [0163]-[0164]; FIGS. 3-5, 8), selecting a most applicable intent from the plurality of stored possible intents based on the obtained second scores (FIG. 1, engine 160, block 170; [0035]; [0055]; FIGS. 2, 4, 8); and comparing a score of the selected most applicable intent to a second confidence threshold to determine whether the selected most applicable intent is representative of the user expression ([0048], “threshold”; [0082]; [0164], “weight scores”; [0165], “against predetermined thresholds”; [0176]; FIGS. 6, 8-9).

-Regarding claims 6, 13 and 20, Gabel discloses method of claim 1, non-transitory computer-readable storage medium of claim 8, and system of claim 15.
Gabel does disclose wherein selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores comprises: selecting the intent having the stored example expression with sufficiently high score ([0061], “identifies the most efficient or desirable plan … based on a confidence score … annotated span of natural language … sufficiently high confidence score”; [0076], “confidence score reflecting the belief in the probability that the inferred formal intent matches the user's true intent”).
In the same field of endeavor, Canim discloses a method for conducting a natural language dialogue between the automatic dialogue system and a user of a client computing device, predicting a user intent associated with the anomaly and generating a response to the user input based on the disambiguated natural language text (Canim: Abstract; FIGS. 1-13). Canim teaches wherein selecting a most applicable intent from the plurality of stored possible intents based on the obtained scores comprises: selecting the intent having the stored example expression with the highest score Canim: [0033], “confidence values”; [0034], “The highest ranking user intent candidate may be selected and used”; [0036]; [0042]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Gabel with the teaching of Canim by selecting the intent having the stored example expression with the highest score in order to provide a criteria to select a most applicable intent and provide a solution to disambiguate any ambiguities in the user input during the determination of intents.
-Regarding claims 7 and 14, Gabel discloses method of claim 1 and non-transitory computer-readable storage medium of claim 8.
Gabel is silent to teach computing, for each intent of the stored possible intents, an aggregate score based on the scores of the stored example expressions for the intent; and selecting the intent having the highest aggregate score.
In the same field of endeavor, Canim discloses a method for conducting a natural language dialogue between the automatic dialogue system and a user of a client computing device, predicting a user intent associated with the anomaly and generating a response to the user input based on the disambiguated natural language text (Canim: Abstract; FIGS. 1-13). Canim teaches computing, for each intent of the stored possible intents, an aggregate score based on the scores of the stored example expressions for the intent; and selecting the intent having the highest aggregate score (Canim: [0035], “weight values … re-rank … ranking/weight”; [0037]; [0042], “highest ranking/weight”; [0043]; [0055]; [0076]-[0078]; FIGS. 1-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664